DETAILED ACTION
This final Office action is in response to the claims filed on August 25, 2022.
The IDS filed August 4, 2022 has been entered.
Status of claims: claims 6-9 are cancelled; claims 2 and 3 are withdrawn; claims 1, 4, 5, and 10 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0176600 to Shigemura in view of US 2001/0001916 to Nozaki.
Shigemura discloses a glass run including: a basic frame having a bottom wall 24, an exterior side wall 22, and an interior side wall 23; an exterior seal lip 25 formed at or in the vicinity of a tip end of the exterior side wall; and an interior seal lip 26 formed at or in the vicinity of a tip end of the interior side wall, the glass run configured to be attached to a groove portion formed in a door frame, the glass run comprising: 
an interior sub-lip 29 formed so as to project obliquely in a direction toward a tip portion of the interior seal lip from an exterior side of the interior side wall that is closer to the bottom wall than a base portion of the interior sub-lip.
Shigemura fails to disclose the interior sub-lip formed with a first thick portion only on a base portion on a side of the interior sub-lip that is closest to the interior seal lip.
Nozaki teaches of a glass run lip 5 formed with a first thick portion 105 only on a base portion on a side of the interior sub lip, the base portion of the interior sub-lip being a portion of the interior sub-lip that is proximal to the interior side wall. (See annotated FIG. 1 below)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first thick portion, as taught by Nozaki, only on the base portion on a side of the Shigemura interior sub-lip that is closes to the interior seal lip such that the base portion of the interior sub-lip being a portion of the interior sub-lip that is proximal to the interior side wall in order to minimize rattling of the door glass when engaged with the glass run as well as to minimize compression of the Shigemura interior sub-lip. (claim 1)











[AltContent: textbox (Base portion of sub-lip)]

[AltContent: textbox (Tip portion of sub-lip)][AltContent: ]

[AltContent: ]
    PNG
    media_image1.png
    269
    326
    media_image1.png
    Greyscale

Shigemura, as applied above, further discloses wherein at least one of an exterior sub-lip formed so as to project obliquely from an interior side of the exterior side wall that is closer to the bottom wall than a base portion of the exterior seal lip, the first thick portion formed on the interior sub-lip, a second thick portion formed only on the base portion of the exterior seal lip, a third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip is, upon molding in which a plurality of extruded members are connected, formed in a molded portion, or continuously formed on a molded portion and one of the extruded members connected to the molded portion. (see [0027]-[0031] and [0042]-[0068]) 
Also note: “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). (claim 4)
Shigemura, as applied above, fails to disclose wherein in an exterior sub-lip formed so as to project obliquely from an interior side of the exterior side wall that is closer to the bottom wall than a base portion of the exterior sea lip, the first thick portion formed on the interior sub-lip, a second thick portion formed only on the base portion of the exterior seal lip, a third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip, the exterior sub-lip has a shorter projecting length toward a vehicle lower side, and first the thick portion formed on the interior sub-lip, the second thick portion formed only on the base portion of the exterior seal lip, the third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip has a thickness decreased toward the vehicle lower side so as to be the same as a thickness of an extruded member. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first thick portion formed on the interior sub-lip of Shigemura so that the thick portion has a thickness that decreases toward the vehicle lower side so as to be the same as a thickness of an extruded member in order to save on material costs as well for aesthetic and design choice reasons. (claim 5)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  More specifically, the applicant relies upon the embodiment illustrated in Nozaki FIG 1, however the examiner has relied upon FIG. 3 of Nozaki in the rejection above. And the examiner respectfully submits that Nozaki illustrates the base portion as recited and that the combination of Shigemura and Nozaki disclose the recitation of independent claim 1.
Additionally, applicant contends that “the inner seal lip 5 of Nozaki does not correspond to the sub lip 29 of Shigemura in structure or function.”  However, the examiner cites Nozaki for the teaching of the first thick portion and not for the lip structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634